Citation Nr: 1613105	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-25 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2013 rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania. 

In October 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

PTSD and depression are not manifested by occupational or social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent disabling for PTSD and depression have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application. By correspondence dated June 2013, VA advised the Veteran of the information and evidence needed to substantiate the claim. The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was provided information regarding the assignment of disability ratings and effective dates. The appeal was most recently readjudicated in the June 2014 statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his increased ratings claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD and Depression

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

The Veteran appeals the denial of a rating higher than 50 percent for PTSD. His disability is evaluated pursuant to 38 C.F.R. § 4.130 and Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders. The General Rating Formula provides a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Based on the evidence presented, the Board finds that a rating higher than 50 percent disabling for PTSD is not warranted. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Code 9411. Few of the type of criteria contemplated for a 70 percent rating or higher have been demonstrated. 

To that end, the Veteran's medical records indicate that he was admitted to the Martinsburg, West Virginia VA Medical Center on May 19, 2013 after complaining of lower back pain, recurrent fever, nausea, and suicidal ideation. Specifically, after suffering from severe pain and depression during the night, the Veteran stated that he picked up his pistol and thought of "ending it all." The Veteran was treated and discharged on May 21, 2013. The discharge report shows that the Veteran was feeling much better and denied any further suicidal ideations. The treating doctor and psychiatrist rated the Veteran's GAF score at 47, but determined that the Veteran's risk potential for suicidal behavior was low and that he was not at a significant risk for self-harm. Additional records show that the Veteran received follow-up treatment soon after this incident, to include a mental health examination in June 2013 which documented that the Veteran had removed all firearms from his home and a GAF score of 70. The Veteran continued to attend therapy sessions as well.    

During the November 2013 VA examination, the VA examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity. He continued to report a lack of meaningful relationships with anyone besides his family. He expressed an interest in cars and had recently traveled North Carolina to attend a car race. He reported additional symptoms of sleep disturbance and anxiety around large crowds. The VA examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The Veteran's GAF score was 55. 

The VA examiner also referred to the Veteran's May 2013 suicidal ideation and subsequent treatment. This incident was followed by outpatient psychiatry sessions, medication, and regular group therapy sessions. The examiner also noted that the Veteran did not have thoughts of suicide or self-harm at this time, did not express feelings of hopelessness or helplessness at this time, and judged that the Veteran was not at significant risk of self-harm. 

Additional VA treatment records reveal that the Veteran is divorced and lives alone. The Veteran is isolative and only has a few friends. He was a sheet metal worker until his retirement. Lay statements from two of the Veteran's ex-coworkers indicate that he had trouble dealing with management and adjusting to his job upon his return from Vietnam. He attends weekly PTSD therapy sessions, receives individual counseling twice a month, and meets every three months with a psychiatrist. The Veteran is also prescribed multiple medications. 

The above findings, to include the lay statements of record, treatment records and the November 2013 VA examination, justify no more than a 50 percent rating. Although the Veteran is divorced, the above demonstrates that he can maintain some relationships, particularly with his brothers and sons. The November 2013 VA examination revealed that the Veteran remained alert, oriented, was adequately groomed, and had normal speech and thought processes. The Board notes that while the Veteran's suicidal ideation was discussed, during the same examination the VA examiner found that Veteran posed no threat of danger to himself or others. 

The November 2013 VA examiner specifically found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity. Although he had the opportunity to do so, the VA examiner did not conclude that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood. For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating.

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126 (2015). Here, it is notable that the Veteran's GAF score was 55 at his November 2013 examination, denoting moderate impairment. In the view of the Board, the GAF score is consistent with the Veteran's PTSD symptomatology and the currently assigned 50 percent rating.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time. The medical and lay evidence as well as the GAF score, however, establish that there is occupational and social impairment with reduced reliability and productivity. The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas. Although the Veteran reports social and occupational impairment, problems with sleep disturbance, avoidance of crowds, and anxiety, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 70 percent evaluation or higher. Accordingly, the claim is denied. 


All Rating Claims 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised. The Veteran is a 70 year old retired sheet metal worker and has not alleged that he is unable to work due to his PTSD and depression. Therefore, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of his PTSD have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's PTSD have not more nearly approximated the criteria for an initial rating higher than 50 percent at any time during the appeal period. The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial rating higher than 50 percent must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7 (2015).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD and depression is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


